THE THIRTEENTH COURT OF APPEALS

                                   13-12-00511-CV


                         CINTAS CORPORATION
                                   v.
    DAVID ARRELLANO, INDIVIDUALLY, D/B/A LAS COMADRES RESTAURANT


                                   On appeal from the
                  County Court at Law No 2 of Cameron County, Texas
                          Trial Cause No. 2010-CCL-01297


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

favor of Cintas for its liquidated damages and attorney's fees. Costs of the appeal are

adjudged against appellee.

      We further order this decision certified below for observance.

March 20, 2014.